Case 2:18-cv-01600-MKB-JO Document 104 Filed 06/26/19 Page 1 of 5 PagelD #: 1187

ANTHONY P. DELLUNIVERSITA
Attorney at Law
2 W Main Street, Suite SE3A
Bay Shore, New York 11706
Tel: (631) 251-7570 —- Fax: (716) 919-1480

Email: anthony@apdlaw1.com
June 26, 2019

Hon. Magistrate Judge James Orenstein
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Stevens Baldo Lighty, PLLC v. Anthony J. DellUniversita et al.
Civil Action No.: 2:18-cv-1600

Judge Orenstein:

Defendants’ respectfully submit the following in accordance with Your Honor’s Order
dated June 25, 2019 directing the defendants to respond to the letter motion of plaintiff by June
27, 2019. Counsel’s letter motion requests an Order compelling Paul A. to provide complete and
accurate responses to plaintiff's requests 1,2, 9 and 11 respectively.

In all matters relating to discovery, the district court has broad discretion to limit
discovery in a prudential and proportionate way. Fed. R. Civ. P 26(b)(2).; Crawford-E] v.
Britton, 523 U.S. 574, 598-99, 118 S. Ct. 1584, 140 L. Ed. 2d 713 (1998). I did not arbitrarily
limit the relevant time period. Plaintiff's counsel selects the relevant time period based on
whatever benefits his position, which varies application to application. For example, in his
opposition to the defendants’ motion to dismiss, plaintiffs counsel established and recognized
the relevant time frame for when the subject matter of this litigation occurred from December 20,
2012 to May 21, 2015. Please see Plaintiff's Opposition to Defendants’ Motion to Dismiss (D.E.
91-95, pp. 2, 3, 4, 5, 6, 8, 9, 10, 12, 13, 14, 16, 18).’Counsel needed that narrow or limited the
time frame to attempt to diminish the importance of Judge Ramos’s decision that Paul A. was
found not (emphasis added) to be liable on any count and was found not (emphasis added) to
have any knowledge of the underlying fraud against the deceased, Bonnie Perieda.* Now counsel
seeks to expand the relevant time period as that would benefit his discovery demand.

The relevant time period in the plaintiff's requests is not proportionate to the needs to the
needs of this case and will not assist the court in the resolution of the issues. Defendant has
therefore limited its search to materials requested from the time period originally set by the
plaintiff. The time period that plaintiff is suggesting creates and unreasonable burden upon the
defendants. The plaintiff is alleging fraudulent transfers during the course of the Malvino

 

* this illustrates the amount of times plaintiff directly states the relevant time period was during the pendency of the Malvino
action. plaintiff implies or indirectly states the relevant time period on each page of the opposition papers submitted to the docket.
? Please see Judge Ramos’s Findings of Fact and Conclusions of Law, D.E. 88, p.4, 134 and p. 9, 153.
Case 2:18-cv-01600-MKB-JO Document 104 Filed 06/26/19 Page 2 of 5 PagelD #: 1188

litigation. Paul A. is not the judgment debtor. Counsel is seeking discovery to assist in the
prosecution of his claims. Requests that are years removed from the Malvino action could not
possible have any proportionate importance assisting the plaintiff in proving Paul A. fraudulently
transferred property. Plaintiff operates under the assumption that Paul A. has a judgment against
him or that it is a foregone conclusion one will be obtained. The fact is that Paul A. is not a
judgment debtor so there is no relevant request that plaintiff could make under the theory that it
is assisting in the enforcement of a judgment against an individual that there is no judgment
against.

Tax Returns

Mr. Walsh conveniently omits parts of our discussion during the meet and confer that do
not benefit his position. As an officer of the court with an obligation to provide the court with all
pertinent facts, and not selectively submit portions of a conversation that benefit only his client’s
interest. What was left out and is most important is when Mr. Walsh as asked, “Why are you
seeking tax returns?” Mr. Walsh answered, “I want to see if the defendants reported the checks I
have in my possession.” He did not say he wants to obtain the tax returns because he will learn
where the judgment debtor works. Paul A.’s response is not a blanket objection. It specifically
States the request is not proportionate to the needs of the case. Paul A. objects because the
information requested is already in the possession of the plaintiff or was believed to be so at the
item of the response.

I never represented to counsel anything about the current status of Paul A.’s extension. I
state I believe he has filed an extension. The reasonable inquiry for documents requested by the
plaintiff was made for the relevant years of 2012 through 2015. I informed counsel I did not
know much about his 2018 returns. Furthermore, I stated to counsel I spoke to Paul A.’s
accountant and they represented to me that they were not sure if they still had 2012 through 2015
on file and would let me know.

Although income tax returns are not inherently privileged, courts are typically reluctant
to compel their disclosure because of both ‘the private nature of the sensitive information
contained therein’ and ‘the public interest in encouraging the filing by taxpayers of complete and
accurate returns.’” Uto v. Job Site Servs., Inc., 269 F.R.D. 209, 212 (E.D.N.Y. 2010) (quoting
Smith v. Bader, 83 F.R.D. 437, 438 (S.D.N.Y. 1979)).

Plaintiff's application to compel Paul A.’s tax returns should be denied due to the
reason set forth by counsel in his June 24, 2019 letter motion. Discovery of tax returns requires
satisfaction of a higher standard than discovery of other documents.” Trilegiant Corp. v. Sitel
Corp., 272 F.R.D. 360, 368 (S.D.N.Y. 2010). In civil cases a court will compel disclosure of a
party’s tax returns “only upon a two-part showing: ‘(1) the returns must be relevant to the subject
matter of the action and (2) there must be a compelling need for the returns because the
information is not otherwise readily obtainable.’” Garcia v. Benjamin Grp. Enters., Inc., 2010
WL 2076093, at *1 (E.D.N.Y. 2010) see also Denim Habit, LLC v. NJC Boston, LLC, 2016 WL
2992124, at *5 (E.D.N.Y. 2016).
Case 2:18-cv-01600-MKB-JO Document 104 Filed 06/26/19 Page 3 of 5 PagelD #: 1189

Counsel has put forth nothing but a suggestion that Paul A. and Anthony J. are still
working together. Counsel is assuming a fact that has not been established. It further assumes
that Paul A. or Anthony J. have any interest in any new company without providing any
evidence. Counsel attaches the deposition transcript of Kelly Walsh who states Anthony J. sells
rare coins. Counsel failed to follow up with the question do you know where he works? Or if he
works with Paul A.? The fact is that Kelly Walsh was answering that question in a broad sense of
the case not specifically to what Anthony J. does now.

Although plaintiff's original reason for requesting tax returns was “to see if the
defendants reported the checks I have in my possession,” taking into consideration his most
updated reason for the request, to discover where the Judgment Debtor works, that request
certainly is relevant. However, counsel has failed to establish a compelling need for the
documents because the information he is seeking is not readily obtainable. Id. There are a
multitude of discovery devices that counsel could use to try to obtain that information. In Bart
Bryant et al, v. Allied Account Services Inc., et al, the court ruled that the request was relevant
however, the second prong of this test has not been satisfied. Case 2:05-cv-05565 BMC-ARL.
The court reasoned that the information sought is otherwise readily available in that plaintiffs
may make inquiry during the depositions of these defendants as to this information. id. See also,
Hazeldine v. Beverage Media, Ltd., 1997 WL 362229(S.D.N.Y. 1997), Open Housing Center,
Inc. v. Kings Highway Realty, No. 93-766 (JBW), 1993 U.S.Dist. LEXIS 15927, *3 (Nov. 8,
1993); Cooper v. Hallgarten & Co., 34 F.R.D. 482, 484 (S.D.N.Y. 1964) (granting plaintiff s
motion for a protective order as to the production of his income tax returns finding that defendant
did not establish a “compelling need” where the information sought could be learned from other
sources such as other financial records and the plaintiffs deposition.

Plaintiff's motion to compel tax returns should be denied.
Bank and Investment Accounts

For purposes of not being repetitive, I respectfully ask the court to refer to my argument
set forth above regarding limiting the relevant time period. Counsel again assumes the discovery
of Paul A.’s accounts, if he has any, will provide any information regarding the judgment debtor.
That logic is not based on any thing other than a guess by counsel. The fact of the matter is Paul
A. does not have any investment accounts. The plaintiff is in possession of the checks from his
bank account. It is unclear what else counsel is seeking.

Fair Consideration for the Alleged Fraudulent Conveyance

Based on counsels statement that the sole contested issue is the fair consideration element
of the plaintiff’s claims, I respectfully request the court take judicial notice that plaintiff does not
contest that Paul A. or any defendant alleged to the be the transferor, transferee or beneficiary of
a transfer either accepted the transfer or accepted the transfer in good faith.* After the meet and

 

3 Again Mr. Walsh has elected to omit pertinent information that is not beneficial to his point. Fair Consideration is an essential
element to claims under DCL §273-a, fair consideration is defined by DCL §272(a) as: “when in exchange for such property, or
obligation, as a fair equivalent therefor, and in good faith, property is conveyed, or an antecedent debt is satisfied.” Court’s
therefore analyze fair consideration by looking to evidence (1) that the recipient of the debtor’s property either conveyed property
in exchange or discharged an antecedent debt in exchange; (2) that such exchange was a “fair equivalent” of the property
Case 2:18-cv-01600-MKB-JO Document 104 Filed 06/26/19 Page 4 of 5 PagelD #: 1190

confer it was clear that counsel is a bit confused about the fair consideration being paid to an
employee or officer of a corporation. Paul A. was paid by PCA for work Paul A. performed for
the business. The case law is clear on this issue. Payments made to an employee are presumed to
be for fair consideration, to avoid them it must be established the salary payments were in bad
faith or the payments were excessive in light of the employment responsibilities. See HBE
Leasing Corp v. Frank, 48 F.3d 623, 634-35 (2d Cir. 1995); Cilco Cement Corp. v. White, 390
N.Y.S.2d 178, 178 (App. Div. 1976) (salary paid to corporate president was not a constructively
fraudulent transfer because there was “no evidence that [the] salary was either excessive or
unreasonable, or that the corporation did not receive full value in return”); Bank Commc’ns v.
Ocean Dev. Am., Inc., 904 F. Supp. 2d 356, 361 (S.D.N.Y. 2012) (Griesa, J.) (purchase of
corporate asset for a fair price by a corporate insider was not a constructively fraudulent
transfer). Unlike payments for antecedent debts, transfers to corporate insiders for
contemporaneous value are not presumed to have been made in bad faith. See

Staudinger +Franke GMBH v. Casey, No. 13-CV-6124, 2015 WL 3561409, at *11 (S.D.N.Y.
June 8, 2015) (Koeltl, J.). This is because, “unlike the preferential payment of pre-existing debts,
the transfer of a debtor’s property to secure a present advance of commensurate value does not
ordinarily prejudice other creditors, because the debtor receives new value in exchange for the
property conveyed.” HBE Leasing, 48 F.3d at 635; see also Bank Commcns., 904 F. Supp. 2d at
361. W-2 statements prove Paul A. was accepting payment as an employee, in good faith,
without knowledge of the underlying fraud. Paul A. was not the transferor PCA was.

 

As for the checks produced. They are responsive to the request and prove that the
payments to all the defendants and for the payments alleged in the SAC, were in the normal
course of business. Plaintiff's counsel is in possession of a few copies of checks that the
defendants were able to find while searching responsive documents. They are consistent with the
spending prior to, during and after the Malvino action. There are no significant or unusual
transfers. Wages were paid prior to and during, business expenses and health care premiums,
were all paid the same way well before the Malvino action was commenced.

Interest In other Entities

For purposes of not being repetitive, I respectfully ask the court to refer to my argument
set forth above in regard to limiting the relevant time period. Counsel states request No. 11 is
designed to find what the name of the entity is that Paul A. and the judgment debtor are currently
operating. Unfortunately, that is not what request No. 11 is seeking. Counsel has a responsibility
to make clear and concise requests that are understandable. Given counsels statement of what the
requests was designed for and what it says, it is not unreasonable if Paul A. could not connect the
two. However, Paul A. responded, he had not interest in any other business.

Counsel alleges upon information and belief that Paul A. is still working in the
numismatic industry. See SAC 177. Simply because counsel alleges it does not give him
unfettered access to information from the defendants. Assuming arguendo Paul A. had multiple
business interest in the numismatic industry, that information is irrelevant in proving Paul A.

 

received; and (3) that such exchange was made in good faith.” In re Sharp Int’ Corp., et al v. State Street Bank and Trust
Company, 403 F.3d 43, 53-\54 (2d. Cir 2005).
Case 2:18-cv-01600-MKB-JO Document 104 Filed 06/26/19 Page 5 of 5 PagelD #: 1191

fraudulently transferred property and far too speculative that if such information existed it would
provide any information regarding Anthony J.

Considering the above it is respectfully requested that plaintiff's motion be denied in all
respects.

Respectfully,
/s Anthony P. DellUniversita

 

Anthony P. DellUniversita- (APD 9294)
Attorney for Defendants

CC: Kenneth Walsh 2 W. Main Ste- Suite SE3A

Via ecf Bay Shore, New York 11706
(631) 251-7570
